IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


RYAN DOYLE,

             Appellant,

 v.                                                      Case No. 5D18-1378

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 6, 2018

3.850 Appeal from the Circuit
Court for Orange County,
John Marshall Kest, Judge.

Ryan Doyle, South Bay, pro se.

No Appearance for Appellee.


PER CURIAM.

      Appellant seeks review of the trial court’s denial of his rule 3.850 motion. We affirm

as to Grounds One, Three, Four and Five. However, we reverse as to Ground Two

because it was facially sufficient and the attached records do not conclusively refute

Appellant’s claim.

      We remand for the postconviction court to reconsider Ground Two and either

conduct an evidentiary hearing or attach records conclusively refuting Appellant’s claim

set forth in Ground Two.
     AFFIRMED in part; REVERSED in part; and REMANDED.

TORPY, LAMBERT and EDWARDS, JJ., concur.




                                   2